Pee Cukiam.
The appellant’s one assignment of error is as follows: “Appellant . . . assigns as error the ruling of the Court as to the individual section stricken and to the orders of the Court generally and to the signing of the orders.”
This is a general broadside assignment of error which specifieth nothing. It presents no question for decision by this Court. Worsley v. Rendering Co., 239 N.C. 547, and cases cited. Even so, an examination of the record discloses that the order was well advised.
Affirmed.